Colts, J.
This cause has been submitted on the part of the defendant without any argument or briefs. We are therefore in the dark as to what rulings he relies on to reverse the judgment. A number of questions were *228asked the witness Chicks, who was sworn for the defendant on the trial, as to whether he was one of the commissioners elected under the act of congress (5 U. S. Stat. at Large, ch. 101, p. 645) to make partition of the lands therein named among the individual members of the tribe; and whether he acted as such commissioner. These questions were objected to, and ruled out. The act of congress provides how the commissioners should be elected, and how the evidence of their election should be preserved. (§ 3.) The certificate made by the officer 'was made a matter of record, and a certified copy thereof was the proper evidence.
The same remark applies to the communication of the commissioner of the general land office, dated September 4, 1867, and addressed to the register and receiver at Menasha, Wisconsin. The object of introducing this communication, doubtless, was to show that the entry and receiver’s certificate of lot No. 124, issued to Moon September 1, 1865, had been canceled by the land department at Washington. But this communication was not authenticated, as it should have been, to render it, admissible in evidence. Sec. 104, ch. 137, R. S. And we know of no law which makes the letter of the commissioner of the same date, addressed to the defendant, admissible. If there is any, the attorney for the defendant should have furnished a reference to it.
As we have not been able to discover any error in the rulings of the court below, excluding testimony, the judgment must be affirmed.
By the Court.— Judgment affirmed.